Citation Nr: 1108616	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss.  

2.  Entitlement to an initial compensable rating for service-connected bilateral bunions (claimed as foot condition).  

3.  Entitlement to an initial rating in excess of 10 percent for service-connected asthma prior to April 13, 2005.  

4.  Entitlement to a rating in excess of 30 percent for service-connected asthma since April 13, 2005.  

5.  Entitlement to service connection for bilateral hand condition (claimed as arthritis).  




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1975 to August 2003.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the RO granted service connection for hearing loss and assigned a noncompensable rating, granted service connection for bunions (claimed as foot condition) and assigned a noncompensable rating, granted service-connection for asthma and assigned an initial 10 percent rating, and denied entitlement to service connection for bilateral hand condition.   

During the pendency of the appeal, in a July 2009 rating decision, the RO granted an increased rating of 30 percent rating for the Veteran's asthma, effective April 13, 2005.  As the 30 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The results of VA audiological examinations show that the Veteran has had no worse than Level I hearing impairment in his right ear and Level I hearing impairment in his left ear.

2.  The evidence of record demonstrates that the Veteran has a moderate bilateral foot injury.  

3.  Pulmonary function tests prior to April 13, 2005, reveal that the Veteran has never had a Forced Expiratory Volume in one second (FEV-1) or a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of less than 74 and although he has a documented history of asthma, he was not required to use inhalational or oral bronchodilator therapy or inhalational anti- inflammatory medication on a daily basis prior April 13, 2005.  

4.  Pulmonary function tests since April 13, 2005, reveal that the Veteran has never had a Forced Expiratory Volume in one second (FEV-1) or a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of less than 80, however, the competent evidence of record shows that from April 13, 2005, the Veteran used a daily inhaled bronchodilator.  

5.  The Veteran has not been diagnosed with a bilateral hand condition.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a 10 percent rating for left foot bunions have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5280, 5281, 5284 (2010).

3.  The criteria for a 10 percent rating for right foot bunions have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5280, 5281, 5284 (2010).

4.  An initial disability evaluation in excess of 10 percent for asthma prior to April 13, 2005, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2010).

5.  A disability evaluation in excess of 30 percent for asthma since April 13, 2005, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2010).

6.  The criteria for the establishment of service connection for bilateral hand condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  VCAA requires that a notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These notice requirements apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means of a January 2004 pre-rating letter.  This letter informed the Veteran of the types of evidence not of record needed to substantiate his claims and also informed him of the division of responsibility between the Veteran and VA for obtaining the required evidence.  In addition, a December 2008 letter informed the Veteran how disability ratings and effective dates are assigned, as required by Dingess.  This notification would also apply to the "downstream" issue of entitlement to an earlier initial disability rating and effective date.  See VAOPGCPREC 8-03.  Subsequently, the RO readjudicated the claims and issued a July 2009 Supplemental Statement of the case (SSOC). Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).  

With respect to the Board's duty to assist, the Board observes that the Veteran has been provided numerous VA examinations in order to ascertain the current nature and severity of his conditions.  The Board acknowledges that they May 2009 VA examiner did not have the Veteran's claims file to review.  

To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); A medical examination must be based on consideration of the Veteran's prior medical history and examinations.  Id, Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  While the examiner is not required to review the claims file, such a review is often accepted as a surrogate for familiarity with the medical history.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  Here, the May 2009 examiner clearly elicited and took into consideration the Veteran's prior medical history and examinations and therefore the Board finds the May 2009 examinations to be adequate for rating purposes.  

The Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claims that VA has not sought.  Service treatment records, reports of VA examinations, private treatment records, and statements from the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  



III. Pertinent Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2010).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
Diagnostic Code 5281 instructs that hallux rigidus is to be rated as hallux valgus, severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2010).  Diagnostic Code 5280 pertains to unilateral hallux valgus.  Under this code, a single, 10 percent disability rating is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010). 
 
Disabilities from other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010). 
 
Words such as "moderate," "moderately severe" and 'severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

III.  Analysis

A.  Increased Rating Claims

1.  Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable rating.  The pertinent medical evidence of record consists of VA audiological examinations conducted in May 2004 and May 2009. 

1979 and 1983 in-service audiograms show puretone levels consistent with the May 2004 and May 2009 audiological findings.  However, the 1979 and 1983 hearing examination reports are not useful for rating purposes because the examiner did not appear to perform a Maryland CNC speech discrimination test, which is required by 38 C.F.R. § 4.85(a).  

At the Veteran's May 2004 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
10
15
50
20
LEFT
5
15
25
50
24

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

Applying the findings of the May 2004 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a compensable rating.  The results of the 2004 audiological examination show the Veteran's right ear had an average puretone threshold of 20 and 98 percent speech recognition; his left ear had an average puretone threshold of 24 and 96 percent speech recognition.  This, in turn, correlates to Level I hearing loss in the right ear and Level I in the left ear under Table VI, warranting a noncompensable rating under Table VII.  

At the Veteran's May 2009 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
15
55
23
LEFT
15
15
20
60
28

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

Applying the findings of the May 2009 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a compensable rating.  The results of the 2009 audiological examination show the Veteran's right ear had an average puretone threshold of 23 and 96 percent speech recognition; his left ear had an average puretone threshold of 28 and 94 percent speech recognition.  This, in turn, correlates to Level I hearing loss in the right ear and Level I in the left ear under Table VI, warranting a noncompensable rating under Table VII.  

The appropriate evaluation for a hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 (2009).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, as shown by audiometry, including a controlled speech discrimination test (Maryland CNC), and puretone audiometry, by a state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

October 2004 and 2005 private audiometric tests in these records seems to indicate that the Veteran has a degree of hearing loss in line with the results of his VA examinations.  However, these private examinations are not useful for rating purposes because the examiner did not appear to perform a Maryland CNC speech discrimination test, which is required by 38 C.F.R. § 4.85(a) and it is unclear from the record whether the test was performed by a state licensed audiologist.  

Recently, in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011) the Court held that when a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some otherway, the Board must either seek clarification from the private examiner, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification is not needed.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); Tyrues, 23 Vet.App. at 184; 38 C.F.R. §§ 4.2, 19.9(a).

Considering the holding in Savage, the Board has determined that a remand in order to seek clarification from the private examiner is not needed.  This is so because even considering the findings of the October 2004 and 2005 audiometric tests, the Veteran would still not be entitled to a compensable rating under 38 C.F.R. § 4.85.  Additionally, the degree of hearing loss demonstrated by the October 2004 and 2005 audiograms is consistent with the degree of hearing loss at the Veteran's 2004 and 2009 VA audiological examinations.  

The Board is aware that the Veteran may feel that his bilateral hearing loss is more disabling than his disability rating reflects.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (2010).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the VA audiologists provided such a description here.  Specifically, the May 2009 VA examiner's report notes that the Veteran has difficulty hearing high frequency sounds such as birds and crickets.  The Veteran also reported having a great difficulty understanding conversation when there are competing conversations in a group setting.  The May 2004 examiner similarly noted that the Veteran complained of having difficulty with conversations and the television.  This indicates that the examiners did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions require.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  Moreover, even if the audiologists' descriptions of the functional effects of his hearing disability was somehow defective, the Veteran has not identified any evidence in the record indicating that a referral for an extraschedular rating is warranted.  The Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination, and he has failed to do so in every respect here.  See Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 216-17 (2007) (concluding that the essential fairness of the adjudication was not affected by VA's failure to obtain service medical records).  The Board, therefore, holds that the Veteran's May 2004 and May 2009 audiological examinations were adequate for rating purposes.

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

2.  Bunions

The Veteran's bilateral bunions were initially rated as non-compensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5280 for hallux valgus, unilateral.  

An April 2004 VA examination report shows that the Veteran stated that he has arthritis in the left foot which causes pain on a daily basis, not characterized by flare-ups.  The intensity level is generally 1/10.  It is made worse if he limps due to compensation for knee pain.  It is relieved with rest and with Vioxx.  Hus bunions are characterized by painful flare-ups about two times per year.  Each flare-up will last about one month per episode and when he does have a flare-up, the intensity level is generally a 6 to 9/10.  They do not flare up simultaneously, but at different times.  Today, his bunions are 0/10.  The examiner asked the Veteran if he would have been examined during a flare-up, how would the examination be different.  The Veteran said that he would be limping quite a bit and his feet would be extremely tender to touch.  His pain was worse with walking.  It is relieved by rest, ice, and massage.  He also uses bunion pads in his shoes for relief and he wears some sort of an insert during his flare-ups, which does give him some relief of his bunion pain.  He also wears shoes with a wide toe box because of his bunions.  He has had no surgeries or major injuries to his feet.  His employment has been affected in that he was moved from a standing job to a sit-down job at his current place of employment due to his foot pain.  His activities of daily living are affected in that he decreases his activities during flare-ups but otherwise his activities of daily living remain intact.  X-rays of the feet showed bilateral hallux valgus present.  The bones were anatomically aligned.  There was no fracture or dislocation.  Soft tissues were unremarkable.  The impression noted was (1) mild bilateral hallux valgus and (2) no acute bony abnormality.  

An August 2005 private treatment record shows that the Veteran presented with a painful, red, swollen left foot.  No trauma.  He was treated for gout in past.  First he had pain in his right foot in the area of the greater toe.  That pain was noted to be nearly gone but now the pain had flared up in the left foot.  The Veteran was assessed as having foot pain-likely gout.  

An April 2006 private treatment record shows that the Veteran diagnosed with chronic foot pain.  The Veteran complained of generalized foot pain with increase activity and has had intermittent gout attacks on the great bilateral toe.  No serologic workup but history was consistent with gout.  The gout was under control but the Veteran still complained of arch pain with increased activity.  X-rays showed degenerative changes to bilateral midfoot with joint space narrowing and spur formation.  Hallus abducto valgus with erosion to medial 1st met consistent with previous gout.  

August 2005 and May 2006 written statements from the Veteran indicate that the pain is constant and is with every step.  He further stated that the occasional extreme pain in his bunions and in the top bones of his feet have been diagnosed as gout.  This chronic and painful condition affects both feet and has become such a problem as to cause me to miss work.  The Veteran reported that at times, he cannot put his shoes on.  

A May 2009 VA examination report shows that the Veteran subjectively complained of pain, but denied stiffness, redness, lack of endurance, weakness, heat and fatigability.  He stated that he mostly has pain when he is on his feet and walking.  The Veteran reported flare-ups which happen about two to four times a year are a five on a scale from one to ten with the flare-up lasting two to three days.  During a flare-up, the Veteran's range of motion stays the same but it is more painful.  The Veteran denied using any assistive devices but does use corrective shoes and inserts.  

The Veteran stated that he had to give up one of his jobs as a welder because he could not walk on the concrete floor even with the supports.  He currently works as a forklift driver which is not affected.  

Upon physical examination, the right and left foot appeared abnormal with hammer toe of the left and right great toe with 45 degrees of inward deviation.  The examiner indicated that there was no functional loss related to the abnormal findings but it limited the distance the Veteran could walk.  With respect to the right ankle, the Veteran had dorsiflexion to 20 degrees, plantar flexion to 50 degrees, inversion to 35 degrees, and eversion to 15 degrees, all without pain.  As to the left ankle, the Veteran had dorsiflexion to 20 degrees, plantar flexion to 50 degrees, inversion to 35 degrees, and eversion to 15 degrees, all without pain.  

There was no limitation by pain on motion and there was no additional limitation due to pain, weakness, fatigue, or lack of endurance following repetitive motion.  Objectively, there was no edema of the feet or ankles, and no weakness or tenderness.  The gait was abnormal in that the Veteran walked with a limp favoring his left leg due to his left knee.  There were no calluses on the feet and no skin breakdown, vascular changes or skin abnormalities.  Additionally, there was no unusual shoe wear.  

Bilateral hammertoes of the great toes were noted but no other deformities such as claw foot and high arch were present.  The Veteran does not have flat feet and there was normal alignment of the Achilles tendon with both weight bearing and non-weight bearing.  There was no forefoot and midfoot malalignment.  Hallux valgus was present with the bilateral great toes deviating 45 degrees inward.  He had to 20 degrees of the dorsiflexion at the bilateral first meatarso-phalangeal joints.  There was active motion in the metatarsophalangeal joint of the great toe.  X-rays of the bilateral foot showed that there were no fractures, lytic or blastic bony lesions.  There were no joint abnormalities.  There were no soft tissue lesions.  The Veteran was diagnosed with hallus valgus of the bilateral great toes with pain.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering unilateral hallux valgus, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe.  A 10 percent evaluation is also assigned for post operative residuals of a hallux valgus where there is a resection of the metatarsal head.  A higher rating is not warranted under this Diagnostic Code because the evidence of record does not show that the Veteran has had surgery on his bunions nor does the evidence show that the Veteran's bunions are so severe as to be equivalent to amputation of the great toe.  This is so because, as demonstrated at the Veteran's most recent VA examination, there was no limitation by pain on motion and there was no additional limitation due to pain, weakness, fatigue, or lack of endurance following repetitive motion.  Objectively, there was no edema of the feet or ankles, and no weakness or tenderness.  

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's bunion disability.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case'); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

As such, the Board has considered rating the Veteran's bilateral bunions under Diagnostic Code 5284.  Under DC 5284, moderate foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  

In this case, the Board finds that the Veteran's bunions on the right and left foot more nearly approximate a moderate injury foot and warrant a 10 percent rating for each foot.  This is so because the Veteran has bunions of both feet such that both great toes have an inward deviation of 45 degrees.  In addition, x-rays from 2006 show that there was severe right hallux valgus with varus deformity with moderate osteoarthritis and moderate to severe left hallux valgus deformity in the left with moderate to severe osteoarthritis.  Taking these findings into consideration, together with the Veteran's statements regarding pain and flare-ups, the Board finds that his bunions on the right and left foot more closely approximate a moderate disability of the feet and warrant a 10 percent rating for each foot under DC 5284.  

However, the Veteran is not entitled to a rating in excess of 10 percent.  
In this case, the Veteran would not receive a higher disability rating under Diagnostic Code 5281 for hallux rigidus, unilateral, severe.  Thus, the Veteran's disability of each foot would have to more nearly approximate a moderately severe foot injury in order to warrant a 20 percent rating.  In this regard, the Board notes that the Veteran indicated that he had no swelling; no heat or redness; no fatigability; no weakness; no lack of endurance; and no other symptoms other than pain of the great toes.  Additionally, with regard to the bunions, there is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Given that the evidence of record shows that the Veteran has had gout, the Board has also considered a separate rating under Diagnostic Codes 5017 and 5002.  However, in order to warrant a 20 percent rating under those diagnostic codes, the evidence would need to show that there were one or two exacerbations a year in a well-established diagnosis.  At the Veteran's May 2009 VA examination the Veteran reported that his last gout attack was about three years ago.  

Additionally, the Veteran had 20 degrees of motion on dorsiflexion of the great toes.  Thus, the Board finds that the Veteran's bunions (claimed as foot condition) are best described as moderate which indicates a 10 percent disability rating is warranted.   

Finally, a rating in excess of 10 percent for each foot is not warranted under any other diagnostic code since the only other diagnostic codes that provide for a higher evaluation involve either amputation of the great toe with removal of the metatarsal head or severe malunion or nonunion of the tarsal or metatarsal bones, which are not present in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5171, 5283 (2010).  

As the Board finds that the record presents no basis for an assignment of a disability rating in excess of 10 percent, for each foot, for the Veteran's service-connected bunions, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart. Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.

3.  Asthma

For rating purposes, it is the results of pulmonary function testing after bronchodilatation that are used because this produces a standard testing method which assures consistent evaluation.  Volume 61 Federal Register 46720, 46723 (September 5, 1999).

For definitional purposes, the Board notes that FEV-1 is forced expiratory volume in one second. FVC is forced vital capacity.  FEV-1/FVC is the ratio of force expiratory volume in one second to forced vital capacity.

The rating criteria (which became effective October 7, 1996) for bronchial asthma, at 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 provide for a 10 percent rating when pulmonary function tests reveal a FEV-1 or a FEV-1/FVC of 71-to 80 percent of predicted; or if there is a need for intermittent inhalational or oral bronchodilator therapy.  A note to DC 6602 provides that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.

A 30 percent rating is warranted for bronchial asthma when pulmonary function tests reveal an FEV-1 or an FEV-1/FVC of 56 to 70 percent of predicted; or if there is daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  

A 60 percent rating is warranted for bronchial asthma when pulmonary function tests reveal an FEV-1 or an FEV-1/FVC of 40 to 55 percent of predicted; or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A February 1990 service treatment record shows that the Veteran's FEV-1 predicted was 113 and his FEV-1/FVC was 89.  

An April 2003 examination report shows that the Veteran had an FEV-1/FVC of 74 percent predicted.  A May 2004 VA examination report shows that the Veteran had an FEV-1/FVC of 80 percent predicted.  

An April 2005 private treatment record shows that the Veteran was prescribed Advair 250/50 for better control.  A June 2008 prescription record shows that the Veteran was prescribed Advair 250/50 and was instructed to use one puff by mouth twice a day.  

A May 2009 spirometry shows the FVC to be 5.41L which is 106 percent of predicted and the FEV1 to be 4.43L which is 120 percent of predicted.  The ratio of FEV1 to FVC is 82, which is 114 percent of predicted.  The Veteran was diagnosed with asthma, which was stable.  

A rating in excess of 10 percent for service-connected asthma prior to April 13, 2005 is not warranted as the evidence, as described above, does not show pulmonary function tests which reveal an FEV-1 or an FEV-1/FVC of 56 to 70 percent of predicted.  Nor is there evidence of daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  

A rating in excess of 30 percent for service-connected asthma since April 14, 2005, is not warranted as the evidence, as described above, does not include pulmonary function tests which reveal an FEV-1 or an FEV-1/FVC of 40 to 55 percent of predicted.  Nor is there evidence of at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required frequent hospitalizations for his service-connected hearing loss, bunions, and asthma and that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

B.  Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the Veteran has contended that he has developed bilateral hand pain as a result of his military service.  Service treatment records show that the Veteran complained of hand stiffness.  Specifically, an August 2002 service treatment record shows that the Veteran reported a chronic history of bilateral hand pain and stiffness, atraumatic, not relieved with Motrin.  

An April 2004 VA bilateral x-ray of the hands shows that the bones were anatomically aligned.  There were no bony erosions.  Joint and soft tissues were unremarkable.  The impression noted was (1) no acute bony abnormality and (2) no acute abnormality.  

An April 2004 VA examination report shows that the Veteran attributed his claimed arthritis of the hands to repetitive use of hand tools.  He reported pain on a daily basis, not characterized by flare-ups.  Intensity level in his hands is generally 2/10.  It is worse in cold weather and is worse with repetitive use.  The pain is relieved somewhat with Vioxx, heat, and stretching.  His employment is not affected in that he had to take periodic breaks from typing because of the aching in his hands.  His activities of daily living have been affected in that he no longer plays golf because of the hand pain.  The examiner concluded that the Veteran presented with a normal hand examination and had normal hand function.  

In the instant case there is no evidence of a diagnosed current disability of the bilateral hands.  Although the Veteran complains of bilateral hand pain, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to a 10 percent rating for service-connected left foot bunions is granted, subject to the controlling laws and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating for service-connected right foot bunions is granted, subject to the controlling laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for service-connected asthma prior to April 13, 2005, is denied.  

Entitlement to a rating in excess of 30 percent for service-connected asthma since April 13, 2005, is denied.   

Entitlement to service connection for bilateral hand condition (claimed as arthritis) is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


